   Case 1:20-cr-00030-ERK Document 10 Filed 01/24/20 Page 1 of 1 PageID #: 24


                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF NEW YORK



      UNITED STATES OF AMERICA
                                                                  APPLICATION AND
                                                                  ORDER OF EXCLUDABLE DELAY


      Ivaa Ke^yes                                                    ^aseNo.              c.^^o
          The   Jnited States of America pd the defendant hereby jointly request that the time period from
          -L ^M|5D            to          15 O be excluded from the computation of the time period within which
          ( )      an information or indictment must be filed, or(XW)
          (xj^^^ial ofthe charges against defendant must commence. (XC)
 The parties seek the exclusion ofthe foregoing period because

          (\>'''''^y are engaged in plea negotiations, which they believe are likely to result in a disposition ofthis
 case without trial, and they require an exclusion oftime in order to focus efforts on plea negotiations without the risk
 that they would not, despite their diligence, have reasonable time for effective preparation for trial,
         ()        they need additional time to prepare for trial due to the complexity of case,
         ()                                                                                                             .
          The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution^Jbe-Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuantts^thaf^rt; and Rule 50(b) of the Federal Rules of Criminal Procedure. The defendant
understands that he/shg^fSsa right to be tried before a jury within a specified time not counting periods excluded.



                                                                 FofU;       tomey, E.D.N.Y.


Counsel for Defendant



         The joint application ofthe United Spes                      defendantfiaving
                                            States of America and the defendant        be( heard at a proceeding
                                                                                Raving been
on the date below, the time period from                                                            . is hereby excluded in
computing the time within which( )an infwmatioi/3r indictment mi^ be fil^d or(v^^ial
                                                                                Ttrial must commence. The
Court finds that this exclusion oftime serves the ends ofjustice and outweigh the interests ofthe public and the
defendant in a speedy trial for the reasons discussed on the record and because
         (V) given the reasonable likelihood that ongoing plea negotiations will result in a disposition ofthis case
without trial, the exclusion oftime will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.



         SO ORDERED.




                                                    S/Cheryl L. Pollak
Dated: Brooklyn, N.Y
       jI y ll 20^^
                                                                          United/Sftates Magistrate Judge
